Citation Nr: 1023383	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the North Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for tinnitus.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Competent medical evidence of record does not reflect any 
complaint of tinnitus for over 32 years after service, nor 
does it demonstrate that tinnitus was manifested during 
active service, or that it developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), are applicable to this 
appeal.  The Veteran's claim for service connection for 
tinnitus was received in April 2007.  He was notified of the 
general provisions of the VCAA in correspondence dated in May 
2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  The 
letter also notified him of how VA determines the disability 
rating and effective date when a disability is found to be 
connected to service.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thereafter, the claim was reviewed and a 
statement of the case was issued in September 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis 

The Veteran contends that he developed tinnitus as a result 
of noise exposure from artillery and small arms fire during 
time spent in the field with his artillery and infantry 
units.  The Veteran's DD Form 214 (Separation from Service) 
listed his military occupational specialty as field wireman.

Service treatment records were silent for complaints or 
reference to tinnitus or a ringing of the ears.  In a 
separation report of medical history dated in November 1968, 
the Veteran denied any ear trouble.  A review of service 
treatment records revealed treatment for a left purulent 
otitis media (middle ear) infection in November 1968, but the 
symptoms reported did not include a ringing of the ears. 

In a post-service private treatment note from G. D., M.D., 
dated in January 2004, the Veteran complained of congestion 
and ringing in his ears.  An audiology consultation was 
recommended.  In July 2005, the Veteran again made reference 
to ringing in the ears.  He stated that it had been occurring 
for two years (2003).  The examiner's impression included 
tinnitus.  February 2006 and May 2007 medical records from 
the same health care provider was silent for any ear 
complaints. 

In a private audiology evaluation from Professional Hearing 
Services dated in July 2005, the Veteran reported that his 
chief complaint was a "constant high pitched tinnitus," and 
he admitted to a significant history of noise exposure.  
Following audiometric testing, the examiner concluded that 
findings were consistent with noise exposure and presbycusis 
[age-related hearing loss].

In a VA note dated in May 2007, the Veteran reported a 
history of ringing in the ears for five or six years (2002 or 
2001).  

In a VA diabetes mellitus examination report dated in June 
2007, the Veteran reported working as a truck driver until 
his retirement in February 2007.  

Finally, in a statement dated in April 2008, the Veteran 
stated that although his occupational specialty was listed as 
field wireman, he had actually spent almost all of that time 
in the field with infantry and artillery units.  He further 
stated that the July 2005 private audiologist had also opined 
that the ringing in the Veteran's ears was probably caused by 
the gun fire the Veteran had been exposed to in service.  

In connection with the claim, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  The Veteran is competent to describe 
ringing in his ears.  However, the Board notes that the first 
documented complaint of tinnitus was in January 2004; the 
earliest reported onset was in 2001, more than 32 years after 
discharge from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Additionally, the Veteran's statement that the audiologist 
told him that in-service noise exposure caused the Veteran's 
tinnitus is not supported by the medical record itself, which 
makes no such claim and instead attributes the audiological 
findings to general noise exposure and age-related hearing 
loss.  Further, it is unclear whether the Veteran provided 
the audiologist with a complete history of his post service 
noise exposure.  The claims file is otherwise devoid of 
evidence that would suggest a nexus between the Veteran's 
tinnitus and his in-service noise exposure. 

For the foregoing reasons, the claim for service connection 
for tinnitus must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, in the absence 
of competent and persuasive evidence to support the claim, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


